internal_revenue_service department of the treasury sry ‘9 dig washington dc contact person telephone number in reference to date o c d c s c o c r o f a op e e0 t nov ein key district_office legend trust foundation dear applicant this is in response to your representative's letter of date as amended by his letter of date requesting certain rulings with respect to the termination of the trust the trust is exempt from tax as an organization described in sec_501 of the internal_revenue_code the trust proposes to terminate its operations pay all claims outstanding and distribute its remaining assets to the foundation the agreement and deciaration of trust as amended provides in the event there exists a surplus in the fund after the payment of all obligations the trustees shall dispose_of such surplus assets by distribution to such organization or organizations qualify as an exempt_organization or organizations under sec_501 of the internal_revenue_code as shall at the time the foundation is exempt from tax as an organization described in sec_501 of the internal_revenue_code and is not classified as a private_foundation under sec_509 the foundation is not an employer whose employees are trust participants you have requested a ruling that the transfer of the trust's remaining assets to the foundation will not be subject_to tax under sec_4976 of the code a sec_4976 of the code imposes a tax on any disqualified_benefit provided by a welfare_benefit_fund maintained by an employer sec_4976 of the code in relevant part defines the term disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer the foundation is not an employer with respect to the trust nor is it an organization that otherwise is merely an alter ego of the employer it is a charitable_organization whose assets are dedicated to charitable purposes and cannot be used for the private benefit of the employer therefore distribution of the trust's remaining assets to the foundation is not a reversion to the benefit of an employer as defined sec_4976 of the code based on the application of the above principles to the facts presented in your ruling_request we rule that the termination of the trust and the transfer of remaining assets to the foundation will not be subject_to tax under sec_4976 of the code these rulings are based on the understanding that there will be no materia changes in the facts upon which they are based any changes that may have bearing upon your tax status should be reported to the service we are sending a copy of this ruling to your key district_director for exempt_organization matters because this letter could help resolve any questions about your exempt status you should keep it with your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent thank you for your cooperation sincerely yours signed g v sack gerald v sack chief exempt_organizations technical branch
